DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

 
Response to Remarks
The amendments received on 03/01/2021 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding claim 1 under 35 U.S.C. 103, found on pages 5-7 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-8 are being addressed for the first time on the merits in the Office Action below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in order to move the spacer element into a working positon of the spacer element”. Regarding recitation “working position”, it is unclear if said recitation is meant to refer to the previously set forth “working position” of the spacer element, or it is meant to set forth a new working position. During examination, the recitation is interpreted to read --the working position--, referring to the previously set forth working position of the spacer element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallfeldt et al. (hereinafter Hallfeldt; DE 102009028769 A1).
Regarding claim 1, Hallfeldt discloses a forming tool (figure 3, element 1) for forming a sheet material (B), comprising:
a first tool part (figure 3, i.e. the upper half of the forming tool is the first tool part), which has an upper tool part (2a) and a matrix (3) with a movably inserted hold-down (2) that is supported against the upper tool part (2a) by a first pressing device (attached translation: paragraph 0028, line, i.e. a punch ram (2a) inherently includes a pressing device that moves the punch ram (2a) vertically as illustrated between figures 3 and 4), wherein the matrix surrounds the moveable hold-down (figure 3, i.e. the matrix (3) surrounds the hold-down (2));
a second tool part (figure 3, i.e. the lower half of the forming tool is the second tool part), which has a lower tool part (figure 3, i.e. the lower portion of the die (4) is a lower tool part), a die (4) that cooperates with the matrix for forming the sheet material between a forming surface of the die and a forming surface of the matrix (figures 3 and 4, i.e. the die recess (4a) has lower and upper 90° curved edges, where an upper surface of the upper curved edge cooperates with a lower surface of the matrix (3) to form the sheet (B)), and a movable sheet holder (figure 3, element 3, i.e. a vertically movable sheet holder (5)) that is supported against the lower tool part by a second pressing device (figure 3, i.e. the sheet holder (5) is supported against the lower part of the die (4) by a piston found inside cylinder (11), which is a second pressing device), wherein the sheet holder cooperates with the matrix for holding the sheet material against the matrix (figures 3 and 4, i.e. the sheet holder (4) cooperates with a groove (3b) of the matrix (3) to secure the sheet material (B)), and the hold-down (2) cooperates with 
a locking device (figure 4 as annotated below), which is provided between the sheet holder and the hold-down (figure 4, i.e. the locking device is located vertically between the sheet holder (5) and the hold-down (2)) and has at least one spacer element (figure 4 as annotated below) that is supported so that the at least one spacer element is able to move from a rest position into a working position as a function of a relative movement (figures 3 and 4, i.e. the spacer element is at a rest position in the lower position, and the spacer element (5a) is at a working position in the upper position), which occurs during closing of the forming tool (figures 3 and 4), which establishes a distance between the sheet holder and the hold-down during the opening of the forming tool (figures 3 and 4, i.e. the spacer element limits vertical movement locking device, which ultimately establishes a vertical distance between the sheet holder (5) and the hold-down (2) during put closing and opening of the forming tool (1)); and
at least one wedge drive having a slider and a driver (figure 4 as annotated below, i.e. a slider and a driver (7)), the slider that is equipped with the spacer element (figure 4 as annotated below, i.e. the slider includes the wedge shaped spacer element) being supported so that the slider is able to move in contact with the driver as a function of the relative movement that occurs between the sheet holder and the upper tool part during the closing of the forming tool (figure 3 and 4, i.e. as the hold-down moves downwards, the driver (7) is pressed downwards, which urges the slider upwards, which in return moves the sheet holder upwards, indicating that the driver, slider, and sheet holder are all physically or fluidly connected to each other and functionally move relative to each other), in order to move the spacer element into 

    PNG
    media_image1.png
    801
    861
    media_image1.png
    Greyscale

Annotated Figure 4 of Hallfeldt

Regarding claim 2
Regarding claim 3, Hallfeldt further discloses wherein the hold-down has a shoulder that protrudes radially from the matrix and forms a counterpart stop for the stop of the spacer element (figures 3 and 4, i.e. the hold-down has a protruding shoulder with a stop (2b) which acts in the opposite direction of the spacer element).

Regarding claim 5, Hallfeldt further discloses wherein the slider is supported so that the slider is able to move in contact with the driver in opposition to an action of a first spring (figure 5 and figure 4 as annotated above, i.e. the slider moves vertically against the vertical movement of the driver (7) against the action of a first spring (11c), where the slider and the driver (7) are fluidly in contact with each other via the fluid line (12)).

Regarding claim 7, Hallfeldt further discloses wherein the slider is supported so that the slider is able to move in such a way that in the working position of the spacer element, the slider assumes a position situated closest to the matrix (figures 3 and 4, i.e. when the spacer element is in its upwards working position (figure 4), the slider is also moved upwards, which puts the slider closer to the matrix (3)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hallfeldt in view of Kotzian et al. (hereinafter Kotzian; DE 102011116714 A1) and Endo et al. (hereinafter Endo; US 20140007640 A1).
Regarding claim 8, Hallfeldt discloses the first pressing device being a ram (paragraph 0028, i.e. a punch ram inherently has a ram), but Hallfeldt is silent on the ram being a gas pressure spring. However, in the same field of endeavor, Kotzian teaches a forming tool having a pressing device (figure 1, element 240) that is a gas pressure spring (translation: paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the first pressing device ram of Hallfeldt to be a gas pressure spring as taught by Kotzian, because applying a known technique to a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Hallfeldt further discloses the second pressing device having a fluid operated pressure cylinder (figure 3 and paragraph 0017, i.e. a fluid operated piston in cylinder (11)). Hallfeldt is silent on the fluid being a gas. However, in the same field of endeavor, Endo teaches that fluid operated pressure cylinders are equivalents to gas operated pressure cylinders in a forming tool (figure 1, i.e. a forming tool; paragraph 0174, i.e. fluid pressure cylinders are equivalents to gas pressure cylinders, which are gas pressure springs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the fluid of the second pressing device of Hallfeldt with the equivalent gas fluid as taught by Endo, because substituting known prior art elements according to known methods to yield predictable results involves only routine skill in the art, namely using the medium of gas or hydraulic fluid to actuate pressure cylinders in forming devices. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 4 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“wherein the driver is fastened to the upper tool part and the slider is supported so that the slider can slide on the sheet holder.”
The closest prior art, Hallfeldt discloses the driver (figure 3, element 7) being fastened to the lower tool part, and not the upper tool part as claimed. The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed limitation would destroy the workability of the base reference, as Hallfeldt’s forming tool would be inoperable with the driver (7) being fastened to the upper tool part.


Regarding claim 6 it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 6 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“wherein the spacer element is supported on the slider so that the spacer element is able to slide in opposition to an action of a second spring, whose direction of action is oriented opposite from a direction of action of the first spring.”
The closest prior art, Hallfeldt discloses the first spring (figure 5, element 11c). Hallfeldt does not disclose a second spring. The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed limitation would require hindsight, as Hallfeldt’s forming tool does not require a second spring to reset the positions of the slider and driver (figure 3, element 7), because the first spring (11c) alone resets the position of the slider and driver by transferring fluid pressures via the fluid line (12) between the slider and the driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725